UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Regional Bank Fund Securities owned by the Fund on January 31, 2007 (unaudited) Issuer Shares Value Common stocks 99.47% (Cost $671,582,119) Asset Management & Custody Banks 7.17% Bank of New York Co., Inc. (The) (NY) 803,898 32,163,959 Mellon Financial Corp. (PA) 991,554 42,379,018 Northern Trust Corp. (IL) 252,500 15,339,375 State Street Corp. (MA) 732,850 52,068,993 Consumer Finance 2.76% Capital One Financial Corp. (VA) 679,039 54,594,736 Diversified Banks 11.30% Comerica, Inc. (MI) 153,697 9,114,232 Toronto-Dominion Bank (The) (Canada) 280,960 16,655,309 U.S. Bancorp. (MN) 1,873,487 66,696,137 Wachovia Corp. (NC) 1,173,477 66,301,451 Wells Fargo & Co. (CA) 1,814,820 65,188,334 Other Diversified Financial Services 7.70% Bank of America Corp. (NC) 1,305,941 68,666,378 Citigroup, Inc. (NY) 773,790 42,659,043 JPMorgan Chase & Co. (NY) 810,192 41,263,079 Regional Banks 64.56% Alabama National Bancorp. (AL) 165,250 11,620,380 Bank of Hawaii Corp. (HI) 135,700 7,103,895 Bank of the Ozarks, Inc. (AR) 44,550 1,346,747 BB&T Corp. (NC) 1,026,432 43,377,016 BOK Financial Corp. (OK) 123,500 6,566,495 Boston Private Financial Holdings, Inc. (MA) 115,650 3,344,598 Bryn Mawr Bank Corp. (PA) 383,894 9,251,845 Cascade Bancorp. (OR) 140,000 3,686,200 Chittenden Corp. (VT) 1,094,357 33,334,114 City Holding Co. (WV) 112,756 4,521,516 City National Corp. (CA) 561,700 40,403,081 CoBiz, Inc. (CO) 354,600 7,311,852 Colonial BancGroup, Inc. (The) (AL) 1,205,100 29,573,154 Commerce Bancshares, Inc. (MO) 907,299 44,566,527 Commercial Bankshares, Inc. (FL) 284,456 13,835,940 Compass Bancshares, Inc. (AL) 1,019,625 62,095,163 Cullen/Frost Bankers, Inc. (TX) 1,080,450 57,836,488 Dearborn Bancorp., Inc. (MI) 244,149 4,289,698 East West Bancorp., Inc. (CA) 846,900 32,520,960 Eurobancshares, Inc. (Puerto Rico) (I) 99,870 867,870 F.N.B. Corp. (PA) 290,257 5,105,621 First Horizon National Corp. (TN) 1,224,800 53,401,280 First Midwest Bancorp., Inc. (IL) 241,200 9,054,648 Page 1 John Hancock Regional Bank Fund Securities owned by the Fund on January 31, 2007 (unaudited) First Republic Bank (CA) 180,614 9,702,584 First State Bancorp. (NM) 276,100 6,383,432 Fulton Financial Corp. (PA) 1,315,734 21,051,744 Glacier Bancorp., Inc. (MT) 352,200 8,266,134 Hancock Holding Co. (MS) 280,094 13,161,617 Huntington Bancshares, Inc. (OH) 130,000 3,026,400 Independent Bank Corp. (MA) (W) 735,000 23,637,600 Independent Bank Corp. (MI) 303,765 6,704,094 KeyCorp (OH) 721,934 27,556,221 M&T Bank Corp. (NY) 395,653 47,996,665 Marshall & Ilsley Corp. (WI) 1,207,189 56,810,314 MB Financial, Inc. (IL) 349,650 12,909,078 Mercantile Bankshares Corp. (MD) 532,075 25,066,053 National City Corp. (OH) 1,127,712 42,683,899 PNC Financial Services Group, Inc. (The) (PA) 606,350 44,730,439 Prosperity Bancshares, Inc. (TX) 195,449 6,840,715 Provident Bankshares Corp. (MD) 184,389 6,534,746 Regions Financial Corp. (AL) 1,310,685 47,525,438 Seacoast Banking Corp. of Florida (FL) 548,790 12,682,537 Sky Financial Group, Inc. (OH) 431,000 12,218,850 South Financial Group, Inc. (The) (SC) 160,550 4,148,612 Southcoast Financial Corp. (SC) 156,010 3,463,422 Sterling Bancshares, Inc. (TX) 884,217 10,654,815 SunTrust Banks, Inc. (GA) 796,337 66,175,605 Susquehanna Bancshares, Inc. (PA) 43,093 1,087,667 SVB Financial Group (CA) (I) 555,000 25,890,750 Synovus Financial Corp. (GA) 504,750 16,116,667 Taylor Capital Group, Inc. (IL) 136,250 5,173,412 TCF Financial Corp. (MN) 2,067,384 52,470,206 TriCo Bancshares (CA) 655,150 17,662,844 Umpqua Holdings Corp. (OR) 249,188 7,089,399 UnionBanCal Corp. (CA) 315,800 20,406,996 Virginia Commerce Bancorp., Inc. (VA) (I) 230,150 5,005,762 Virginia Financial Group, Inc. (VA) 152,719 4,073,016 Westamerica Bancorp. (CA) 433,075 21,588,789 Whitney Holding Corp. (LA) 630,180 19,938,895 Wilmington Trust Corp. (DE) 270,000 11,321,100 Zions Bancorp. (UT) 779,300 66,100,226 Thrifts & Mortgage Finance 5.98% Astoria Financial Corp. (NY) 330,050 9,766,180 Countrywide Financial Corp. (CA) 70,848 3,080,471 Hudson City Bancorp., Inc. (NJ) 857,990 11,814,522 MAF Bancorp., Inc. (IL) 301,743 13,560,330 Sovereign Bancorp., Inc. (PA) 214,600 5,289,890 Washington Federal, Inc. (WA) 1,126,098 26,114,213 Washington Mutual, Inc. (WA) 1,094,111 48,786,409 Page 2 John Hancock Regional Bank Fund Securities owned by the Fund on January 31, 2007 (unaudited) Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.53% (Cost $10,593,000) Joint Repurchase Agreement 0.53% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald & Co.  Dated 1-31-07 due 2-1-07 (secured by U.S. Treasury Inflation Indexed Notes 2.000% due 1-15-16, 2.375% due 4-15-11, 2.500% due 7-15-16 and 3.625% due 1-15-08). Maturity value: $10,594,536 5.220% 10,593 10,593,000 Total investments (Cost $682,175,119) 100.00% Page 3 John Hancock Regional Bank Fund Footnotes to Schedule of Investments January 31, 2007 (unaudited) (I) Non-income-producing security. (W) Issuer is an affiliate of John Hancock Advisers, LLC. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. The cost of investments owned on January 31, 2007, including short-term investments, was $682,175,119. Gross unrealized appreciation and depreciation of investments aggregated $1,301,294,314 and $2,502,543, respectively, resulting in net unrealized appreciation of $1,298,791,771. Footnotes to Schedule of Investments - Page 1 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2007 (unaudited) Issuer Shares Value Common stocks 99.67% (Cost $754,815,969) Aerospace & Defense 4.53% Argon ST, Inc. (I) 457,589 10,300,328 Force Protection, Inc. (I)(K) 1,372,000 24,682,280 Force Protection, Inc. (I) 181,900 3,272,381 Apparel Retail 1.08% Hibbett Sporting Goods, Inc. (I) 282,955 9,085,685 Asset Management & Custody Banks 1.22% Waddell & Reed Financial, Inc. (Class A) 402,350 10,328,325 Biotechnology 2.49% AtheroGenics, Inc. (I) 419,040 4,944,672 Exelixis, Inc. (I) 512,250 5,020,050 Martek Biosciences Corp. (I) 475,000 11,072,250 Broadcasting & Cable TV 0.52% XM Satellite Radio Holdings, Inc. (Class A) (I) 308,400 4,382,364 Building Products 0.42% Modtech Holdings, Inc. (I) 754,458 3,523,319 Casinos & Gaming 3.43% Bally Technologies, Inc. (I) 505,900 9,708,221 Pinnacle Entertainment, Inc. (I) 251,000 8,667,030 Progressive Gaming International Corp. (I) 1,150,000 10,557,000 Coal & Consumable Fuels 0.92% Evergreen Energy, Inc. (I) 860,000 7,731,400 Communications Equipment 0.62% SeaChange International, Inc. (I) 525,000 5,250,000 Computer Hardware 3.89% Stratasys, Inc. (I) 367,050 11,833,692 Trident Microsystems, Inc. (I) 1,006,047 20,996,201 Computer Storage & Peripherals 1.20% LaserCard Corp. (I)(W) 920,260 10,159,670 Construction & Engineering 1.16% Stantec, Inc. (Canada) (E)(I) 415,400 9,769,149 Page 1 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2007 (unaudited) Construction & Farm Machinery & Heavy Trucks 1.19% Oshkosh Truck Corp. 190,850 10,076,880 Construction Materials 1.28% Headwaters, Inc. (I) 475,000 10,792,000 Consumer Finance 1.68% Infinity Property & Casualty Corp. 296,500 14,184,560 Diversified Chemicals 0.55% American Vanguard Corp. 278,333 4,653,728 Diversified Commercial & Professional Services 2.87% Corrections Corp. of America (I) 188,900 9,203,208 Providence Service Corp. (I) 399,100 8,780,200 Quixote Corp. 300,000 6,231,000 Diversified Financial Services 4.15% Euronet Worldwide, Inc. (I) 776,000 22,395,360 FTI Consulting, Inc. (I) 462,750 12,683,978 Drug Retail 0.90% Matrixx Initiatives, Inc. (I) 448,724 7,560,999 Electrical Components & Equipment 3.11% Color Kinetics, Inc. (I) 639,483 12,923,951 Medis Technologies Ltd. (I) 1,032,982 13,356,457 Electronic Equipment Manufacturers 4.21% Actel Corp. (I) 670,000 11,966,200 FARO Technologies, Inc. (I) 555,750 13,771,485 Measurement Specialties, Inc. (I) 467,500 9,789,450 Employment Services 1.27% Barrett Business Services, Inc. (I) 485,600 10,683,200 Health Care Equipment 11.46% Adeza Biomedical Corp. (I) 815,329 12,735,439 Caliper Life Sciences, Inc. (I) 919,254 5,515,524 Electro-Optical Sciences, Inc. (I)(W) 697,200 3,904,320 Electro-Optical Sciences, Inc. (I)(K)(W) 177,590 845,328 Kyphon, Inc. (I) 311,800 14,589,122 Neurometrix, Inc. (I) 296,900 3,948,770 NuVasive, Inc. (I) 568,435 13,761,811 ResMed, Inc. (I) 256,800 13,502,544 Somanetics Corp. (I) 550,000 10,626,000 Sonosite, Inc. 400,000 13,000,000 Vital Images, Inc. (I) 130,000 4,361,500 Page 2 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2007 (unaudited) Health Care Services 2.99% Allscripts Healthcare Solutions, Inc. (I) 502,000 15,361,200 HealthExtras, Inc. (I) 387,750 9,910,890 Health Care Supplies 2.67% ev3, Inc. (I) 467,260 8,606,929 IntraLase Corp. 366,450 9,014,670 Northstar Neuroscience, Inc. (I) 371,080 4,920,521 Home Furnishings 0.95% Select Comfort Corp. (I) 437,225 8,062,429 Industrial Machinery 1.30% Raven Industries, Inc. 386,597 10,990,953 Internet Software & Services 4.87% aQuantive, Inc. (I) 560,750 15,028,100 Opsware, Inc. (I) 1,992,100 15,936,800 SafeNet, Inc. (I) 406,500 10,166,565 Movies & Entertainment 0.96% Imax Corp. (Canada) (I)(L)(W) 2,079,250 8,088,283 Multi-Line Insurance 0.74% United Fire & Casualty Co. 185,500 6,279,175 Oil & Gas Drilling 2.68% InterOil Corp. (Canada) (I) 578,000 14,450,000 TETRA Technologies, Inc. (I) 355,000 8,221,800 Oil & Gas Equipment & Services 1.01% Superior Energy Services, Inc. (I) 281,000 8,519,920 Oil & Gas Exploration & Production 0.38% ATP Oil & Gas Corp. (I) 77,158 3,208,230 Packaged Foods & Meats 0.08% Galaxy Nutritional Foods, Inc. (I)(W) 1,139,348 672,215 Pharmaceuticals 1.93% Medicis Pharmaceutical Corp. (Class A) 429,350 16,285,246 Property & Casualty Insurance 0.93% ProAssurance Corp. (I) 155,000 7,872,450 Regional Banks 5.30% Boston Private Financial Holdings, Inc. 367,700 10,633,884 IBERIABANK Corp. 167,475 9,654,934 Pacific Mercantile Bancorp. (I) 300,000 4,953,000 UCBH Holdings, Inc. 395,600 7,417,500 Page 3 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2007 (unaudited) Umpqua Holdings Corp. 425,000 12,091,250 Restaurants 3.06% Buffalo Wild Wings, Inc. (I) 79,050 4,022,064 McCormick & Schmick's Seafood Restaurants, Inc. (I) 504,090 12,677,864 Texas Roadhouse, Inc. (Class A) (I) 676,800 9,163,872 Semiconductor Equipment 5.02% FormFactor, Inc. (I) 475,300 19,320,945 Mattson Technology, Inc. (I) 1,204,000 10,486,840 Supertex, Inc. (I) 337,319 12,595,491 Specialty Stores 1.37% A.C. Moore Arts & Crafts, Inc. (I) 570,100 11,527,422 Systems Software 3.68% Access Integrated Technologies, Inc. (I) 741,500 6,844,045 Concur Technologies, Inc. (I) 857,500 12,905,375 Progress Software Corp. (I) 400,000 11,364,000 Technology Distributors 1.52% Global Imaging Systems, Inc. (I) 70,000 1,347,500 iRobot Corp. (I) 628,400 11,480,868 Telecommunication Services 1.65% Comtech Telecommunications Corp. (I) 386,000 13,896,000 Trucking 1.32% Celadon Group, Inc. (I) 661,800 11,111,622 Wireless Telecommunication Services 1.11% I.D. Systems, Inc. (I)(W) 610,000 9,363,500 Issuer Shares Value Warrants 0.00% $0 (Cost $0) Health Care Equipment 0.00% 0 Electro-Optical Sciences, Inc. (B) 26,639 0 Systems Software 0.00% 0 Access Integrated Technologies, Inc. (B) 75,000 0 Page 4 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2007 (unaudited) Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 0.33% (Cost $2,773,600) Joint Repurchase Agreement 0.23% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald LP  Dated 1-31-07, due 2-1-07 (Secured by U.S. Treasury Inflation Indexed Notes 2.000%, due 1-15-16, 2.375%, due 4-15-11, 2.500%, due 7-15-16, and 3.625%, due 1-15-08). Maturity value: $1,978,287 5.220 1,978 1,978,000 Shares Cash Equivalents 0.10% AIM Cash Investment Trust (T) 795,600 795,600 Total investments (Cost $757,589,569) 100.00% Page 5 John Hancock Small Cap Equity Fund Footnotes to Schedule of Investments January 31, 2007 (unaudited) (B) This security is fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $0 or 0.00% of the Fund's total investments as of January 31, 2007. (E) Parenthetical disclosure of a foreign country in the security description represents country of local currency; par value is expressed in local currency. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. They have been fair valued in accordance with procedures approved by the Trustees after consideration of restrictions as to resale, financial condition and prospects of the issuer, general market conditions and pertinent information in accordance with the Fund's bylaws and the Investment Company Act of 1940, as amended. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown on the direct placement table following these footnotes. (L) All or a portion of this security is on loan as of January 31, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2007, including short-term investments, was $757,589,569. Gross unrealized appreciation and depreciation of investments aggregated $153,416,942 and $66,651,528, respectively, resulting in net unrealized appreciation of $86,765,414. Footnotes to Schedule of Investments - Page 1 John Hancock Small Cap Equity Fund Direct Placement Securities January 31, 2007 (unaudited) Value as a percentage Acquisition Acquisition of Fund's Value as of Issuer, description date cost total investments January 31, 2007 Electro Optical Sciences - common stock 10-31-06 $1,012,263 0.10% $845,328 Force Protection, Inc. - common stock 07-21-06 $9,488,450 2.92% $24,682,280 Direct Placement Securities John Hancock Financial Industries Fund Securities owned by the Fund on January 31, 2007 (unaudited) Issuer Shares Value Common stocks 93.58% (Cost $548,107,142) Aerospace & Defense 0.42% AerCap Holdings NV (Netherlands) (I) 150,570 3,997,633 Application Software 0.54% Transaction Systems Architects, Inc. (Class A) (I) 141,250 5,106,187 Asset Management & Custody Banks 13.76% Affiliated Managers Group, Inc. (I)(L) 100,100 11,151,140 Ameriprise Financial, Inc. 139,650 8,233,764 Apollo Investment Corp. 403,960 8,967,912 Bank of New York Co., Inc. (The) 941,150 37,655,411 BlackRock, Inc. (Class A) 37,200 6,240,672 Franklin Resources, Inc. 154,600 18,414,406 Kohlberg Capital Corp. (I) 131,870 2,357,836 Legg Mason, Inc. 97,750 10,249,087 State Street Corp. 375,000 26,643,750 Consumer Finance 5.03% American Express Co. 551,300 32,096,686 SLM Corp. 335,500 15,419,580 Data Processing & Outsourced Services 5.87% First Data Corp. 665,100 16,534,386 Fiserv, Inc. (I) 295,650 15,542,320 Western Union Co. 185,000 4,132,900 Wright Express Corp. (I)(L) 623,100 19,235,097 Diversified Banks 10.29% HSBC Holdings Plc, American Depositary Receipt (ADR) (United Kingdom) (L) 91,874 8,436,789 Kookmin Bank, ADR (South Korea) 332,670 26,457,245 U.S. Bancorp. 577,000 20,541,200 Wachovia Corp. 616,605 34,838,182 Wells Fargo & Co. (L) 192,200 6,903,824 Diversified Capital Markets 1.34% UBS AG (Switzerland) 200,200 12,614,602 Insurance Brokers 1.95% Aon Corp. 377,150 13,524,599 Marsh & McLennan Cos., Inc. (L) 166,500 4,911,750 Page 1 John Hancock Financial Industries Fund Securities owned by the Fund on January 31, 2007 (unaudited) Investment Banking & Brokerage 10.35% Goldman Sachs Group, Inc. (The) 126,700 26,880,672 KBW, Inc. (I)(L) 46,470 1,354,601 Merrill Lynch & Co., Inc. (L) 398,350 37,269,626 Morgan Stanley 323,650 26,794,984 Sanders Morris Harris Group, Inc. 216,500 2,400,985 TD Ameritrade Holding Corp. (L) 167,300 2,959,537 Life & Health Insurance 6.35% AFLAC, Inc. 272,800 12,988,008 Conseco, Inc. (I) 260,420 5,169,337 MetLife, Inc. 197,400 12,262,488 Prudential Financial, Inc. 330,750 29,479,748 Managed Health Care 1.19% Aetna, Inc. 266,800 11,248,288 Multi-Line Insurance 8.93% American International Group, Inc. 623,800 42,699,110 Assurant, Inc. 119,600 6,647,368 Genworth Financial, Inc. (Class A) 390,567 13,630,788 Hartford Financial Services Group, Inc. (The) 224,500 21,307,295 Other Diversified Financial Services 10.69% Bank of America Corp. 795,855 41,846,056 Citigroup, Inc. 707,050 38,979,667 JPMorgan Chase & Co. 394,850 20,109,711 Property & Casualty Insurance 8.07% ACE Ltd. (Cayman Islands) 268,000 15,485,040 Allstate Corp. (The) 106,200 6,388,992 Ambac Financial Group, Inc. 106,850 9,413,485 Assured Guaranty Ltd. (Bermuda) 348,460 9,143,590 Axis Capital Holdings Ltd. (Bermuda) 333,980 11,004,641 Berkshire Hathaway, Inc. (Class A) (I) 100 11,005,000 Employers Holdings, Inc. (I) 6,170 123,215 First American Corp. 204,850 8,681,543 OneBeacon Insurance Group Ltd. (I) 136,990 3,546,671 Tower Group, Inc. 39,750 1,335,600 Real Estate Management & Development 0.21% Meruelo Maddux Properties, Inc. (I) 182,170 1,945,576 Regional Banks 2.38% City National Corp. 93,500 6,725,455 M&T Bank Corp. 49,150 5,962,387 Zions Bancorp. 115,500 9,796,710 Page 2 John Hancock Financial Industries Fund Securities owned by the Fund on January 31, 2007 (unaudited) Reinsurance 1.92% PartnerRe Ltd. (Bermuda) 162,800 11,070,400 Platinum Underwriters Holdings Ltd. (Bermuda) 236,300 7,053,555 Specialized Finance 2.90% CIT Group, Inc. 152,950 9,017,932 Nasdaq Stock Market, Inc. (I)(L) 537,350 18,312,888 Specialized REIT's 0.66% Host Hotels & Resorts, Inc. 234,000 6,193,980 Thrifts & Mortgage Finance 0.73% Hudson City Bancorp., Inc. 500,980 6,898,495 Interest Par value Issuer, description, maturity date rate Value Short-term investments 6.42% (Cost $60,606,805) Joint Repurchase Agreement 1.21% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald & Co.  Dated 1-31-07, due 2-1-07 (secured by U.S. Treasury Inflation Indexed Notes 2.000% due 1-15-16, 2.375% due 4-15-11, 2.500% due 7-15-16 and 3.625% due 1-15-08). Maturity value: $11,469,663 5.220 11,468 11,468,000 Shares Cash Equivalents 5.21% AIM Cash Investment Trust (T) 49,138,805 49,138,805 Total investments (Cost $608,713,947) 100.00% Page 3 John Hancock Financial Industries Fund Footnotes to Schedule of Investments January 31, 2007 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2007. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2007, including short-term investments, was $608,713,947. Gross unrealized appreciation and depreciation of investments aggregated $337,573,636 and $2,340,396, respectively, resulting in net unrealized appreciation of $335,233,240. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 28, 2007 By: /s/ John G. Vrysen John G. Vrysen Chief Financial Officer Date: April 2, 2007
